DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive.
A.	Applicant argues (page 6, last 6 lines; page 7, lines 1-3), with respect to claims 1 and 21, “Claim 1 recites a breathing apparatus with a user interface comprising: a display for displaying at least one menu item, and an operational interface consisting essentially of four separate buttons for operating the display and controlling the breathing apparatus via the display, each of the four separate button performing a distinct and consistent function.”
In response, Desfossez discloses a system and method for providing a user interface for breathing assistance; the user interface includes a plurality of buttons to allow user input and a display coupled to the buttons.  Desfossez teaches the user interface has button 62 and button 64 but it may include any suitable number of buttons, each having any suitable functionality; for example, the user interface may include a button to confirm (fourth button operable to confirm the change of a parameter of the selected menu item) a selection, similar to an “Enter” or “Return” key, and it may include buttons allowing a user to scroll (first button operable to sequentially cycle through a plurality of menu items) through options and/or parameters on the display (par. 0032).  Hallin discloses a tablet dispenser having a button set 41 having four buttons, one button  is an “OK” button 43 to confirm (fourth button operable to confirm the change of a parameter of the selected menu item) that a certain operation or setting should be performed; a “clear” or “back” button 42 for enabling going back in the menu to clear an input made; and two navigation buttons 44 and 45 (a second and third button operable to configure a parameter of the selected menu item) for enabling Desfossez/Hallin teaches a medical device having at least four buttons, one button to scroll/navigate, another button to confirm a user input, and two more buttons for navigating a menu or for manual input of parameters.
B.	Applicant argues (page 7, last 5 lines ), “…the Clear or Back button 42 of Hallin fails to perform the function of a button as recited in Claim 1…there is no motivation to select the buttons and functions as outlined in the Office Action.”  and Applicant also argues (page 8, lines 15-19), “…the Clear or Back button 42 of Hallin fails to perform the function of a button as recited in Claim 24…there is no motivation to select the buttons and functions as outlined in the Office Action.”
	In response, Desfossez teaches a breathing assistance system for providing an interface having at least two buttons, one for scrolling/cycling through options or parameters, and another for confirming a selection; the motivation is found in Desfossez (par. 0032, lines 1-4) which explains the interface could have any suitable number of buttons having any suitable functionality; and Hallin teaches a tablet dispenser (medical device) having four buttons, one for confirming an operation or setting should be performed; and two buttons for navigation or for use to manually input parameters; Hallin also explains that any configuration of buttons may be used in order for a user to monitor or configuring the tablet dispenser (par. 0071, lines 24-27).  Therefore, it would be obvious to modify Desfossez’s breathing device to add more buttons to the interface to provide easy and fast access to a desired/needed number of functions just like Hallin’s keypad which has four buttons, one for selecting an option, another for confirming a setting, and two more buttons for navigating options and inputting parameters.

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 depends on canceled claim 6.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8, 14, 16, 20, 26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Desfossez et al (US 2010/0011307 A1) and Hallin (US 2010/0211219).
Claims 1 and 28-30
Desfossez discloses a breathing apparatus (fig. 1; par. 0006, breathing assistance system or “BAS”) with a user interface comprising: a display (fig. 2; par. 0005, a user interface having a display and multiple user-activated buttons) for displaying at least one menu item (par. 0038, a user may press buttons to access information menus regarding breathing assistance system and/or access parameter menus).  
Desfossez discloses a user interface (50) having a list of settings, parameter values, that may be selected using button 62 which is associated with function indicator 56, and button 64 that is associated with function indicator 58 (par. 0032, fig. 2).  Desfossez teaches two buttons, button 62 for selecting option 56 and button 64 for selecting option 58.  Desfossez does not specifically teach an operational interface consisting essentially of four separate buttons for operating the display and controlling the breathing apparatus via the display, each of the four separate button performing a distinct and consistent function.  However, Hallin discloses a tablet dispenser configured to receive a magazine adapted to contain a tablet and to release the tablet in a controlled way; the tablet dispenser has a control unit configured to monitor, send/receive tablet dispenser information to or from an external device (abstract; par. 0007-0010).  Hallin teaches the 
Desfossez discloses a first button operable to sequentially cycle through a plurality of menu items, wherein the next menu item is selected when the first button is pressed, wherein the selected menu item is displayed (fig. 2; par. 0032, a user interface 50 including buttons 62 and 64; the user interface may include any suitable number of buttons each having any suitable functionality, for example, a button allowing a user to scroll through options and/or parameters on display 53),
 a second and third button operable to configure a parameter of the selected menu item (figs. 3A-3F, par. 0032, a user interface 50 including buttons 62 and 64; the user  and 
a fourth button operable to confirm the change of a parameter of the selected menu item, wherein the parameter is a respiratory parameter and/or other breathing apparatus parameter (par. 0032, the user interface 50 may include any suitable number of buttons each having any suitable functionality, for example, a button allowing a user to confirm a selection; par. 0037, the user may “confirm” a particular setting and/or parameter; fig. 2; par. 0027, two input buttons 62 and 64, when pressed, communicate a user selection to control the BAS, which causes a change of an operational parameter of the BAS and/or a change in the contents of the display; fig. 2, par. 0028-0029, the display has a list of parameters 54, parameter values 55 associated with the parameters, and function indicators 56 and 58 for providing a graphical indication of the functionality of buttons 62 and 64, for example, in fig. 2, function indicator 56 displays a minus sign to indicate that  pressing button 62 may reduce a selected parameter value, and function indicator 58 displays a plus sign to indicate that  pressing button 64 may increase a selected parameter value). 

Alternative rejection for Claims 1 and 28-30 in order to clarify the mapping and better understand the rejection.
Claims 1, 3, 4, 8, 14, 16, 20, 26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Desfossez et al (US 2010/0011307 A1) and Hallin (US 2010/0211219).
Claims 1 and 28-30
Desfossez discloses a breathing apparatus (fig. 1, #10; par. 0006, breathing assistance
with a user interface comprising: a display (par. 0027-0028; fig. 2, display 53 includes a listing of parameters 54 which are related to a patient, parameter values 55 are associated with parameters 54; user interface having a display and multiple user-activated buttons; par. 0032, a user interface is provided including buttons 62 and 34) for displaying at least one menu item (fig. 2, a Setting menu is displayed to enable a user to modify parameter values using buttons 62 and 64; par. 0029, button 62 has a respective function indicator 56, (minus sign)  for reducing a selected parameter value 55, and button 64 has a respective function indicator 58 (plus sign) for increasing a selected parameter value 55; par. 0038, a user may press buttons to access information menus regarding breathing assistance system and/or access parameter menus).  
Desfossez discloses an operational interface having at least two separate buttons for operating the display and controlling the breathing apparatus via the display, each of the at least two buttons performing a distinct and consistent function.  Desfossez teaches a user interface (figs. 1 and 2, #50) having a list of settings, parameter values (fig. 2, #55), that may be selected and changed using button 62 which is associated with function indicator 56 for decreasing a parameter value, and button 64 that is associated with function indicator 58 for increasing a parameter value (fig. 2; par. 0031).  Desfossez teaches at least two buttons (62 and 64), and explains that user interface 50 may include any suitable number of buttons each having any suitable functionality, for example, user interface 50 may include a button allowing a user to confirm a selection, and/or may include buttons allowing a user to scroll through options and/or parameters on display 53 (par. 0032, lines 1-4).  Desfossez does not specifically teach an operational interface having at least four separate buttons for operating the display and controlling the breathing apparatus via the display, each of the at least four buttons performing a distinct and consistent function.  However, Hallin discloses a tablet dispenser configured to receive a magazine adapted to contain a tablet and to release the tablet in a set 41 (fig. 4) comprising four buttons, one button that may function as an OK button 43 to confirm that a certain operation or setting should be performed; a Clear or Back button 42 for enabling going back one step in the menu, to clear an input made or to jump back to the initial display mode; one or more navigation buttons 44 and 45  for enabling navigation throughout the menu or for use to manually input parameters, characters, or numbers (par. 0071, lines 13-16).  Hallin teaches exactly four buttons to control a tablet dispensing apparatus, and explains that any configuration of buttons may be used in the apparatus in order for a user or health care personnel to monitor or configure the tablet dispenser (par.0071, lines 24-27).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Desfossez’s user interface to include Hallin’s teaching of providing multiple buttons, such as four buttons, to configure parameters and to confirm changes to parameters, because it allows a user having minimal training to control a medical device and make any necessary adjustments to the parameters.  In short, the number of buttons to control a device are provided depending on how many selectable options will be provided to a user and how many buttons will be needed for interacting with the display and selecting desired options; the purpose of having a small number of buttons is to simplify interaction with the interface of the device.
Desfossez/Hallin discloses a first button operable to sequentially cycle through and display a plurality of menu items.  Desfossez teaches a user interface 50 including buttons 62 and 64; the user interface may include any suitable number of buttons each having any suitable functionality, for example, the user interface may include a button allowing a user to confirm a selection, and may include buttons allowing a user to scroll through options and/or parameters on display 53 (fig. 2; par. 0032).  Hallin teaches navigation buttons for enabling navigation throughout the menu system or for use to manually input parameters; a button set 41 comprises buttons 44 and 45 for enabling navigation of a 
Desfossez/Hallin discloses a second and third button operable to configure a parameter of the selected menu item.  Desfossez teaches the user interface screens that may be displayed depend upon the functionality of buttons 62 and 64 and/or the ability to modify a selected parameter value 55; par. 0032, lines 4-8, user interface 50 may include a button to confirm a selection and buttons to allow a user to scroll through options and/or parameters on display 53 (figs. 3A-3F, par. 0007 and 0033).  Hallin teaches navigation buttons for enabling navigation throughout the menu system or for use to manually input parameters (par. 0071, lines 13-16).  
Desfossez/Hallin discloses a fourth button operable to confirm the change of a parameter of the selected menu item, wherein the parameter is a respiratory parameter and/or other breathing apparatus parameter.  Desfossez teaches user interface may have a button allowing a user to confirm a selection and buttons to allow a user to scroll through options and/or parameters; the user interface 50 may include any suitable number of buttons each having any suitable functionality (par. 0032, lines 1-8); the user may “confirm” a particular setting and/or parameter (par. 0037); two input buttons 62 and 64, when pressed, communicate a user selection to control the BAS, which causes a change of an operational parameter of the BAS and/or a change in the contents of the display (fig. 2; par. 0027); the display has a list of parameters 54, parameter values 55 associated with the parameters, and function indicators 56 and 58 for providing a graphical indication of the functionality of buttons 62 and 64, for example, in fig. 2, function indicator 56 displays a minus sign to indicate that  pressing button 62 may reduce a selected parameter value, and function indicator 58 displays a plus sign to indicate that  pressing button 64 may increase a selected parameter value (fig. 2, par. 0028-0029).  Hallin teaches navigation buttons for enabling navigation throughout the menu system or for use to   
Claim 3
See claim 1.  Desfossez/Hallin discloses the second button is operable to increase the value of the parameter and the third button is operable to decrease 15the value of the parameter (Desfossez: fig. 2, par. 0029, function indicators 56 and 58 provide a graphical indication of the functionality of buttons 62 and 64; function indicator 56 displays a minus sign to indicate that pressing button 62 may reduce a selected parameter value, and function indicator 58 displays a plus sign to indicate that pressing button 64 may increase a selected parameter value).
Claim 4
Desfossez/Hallin discloses the fourth button is operable to confirm the parameter configuration.  Desfossez teaches a user may be prompted to confirm a particular setting and/or parameter (par. 0037).  
Claim 8
See claim 1.  Desfossez/Hallin discloses the second button and/or third button is/are operable to sequentially cycle through and display a plurality of lower level menu items.  Desfossez teaches the user interface may have buttons allowing a user to scroll through options and/or parameters on the display (par. 0032).  
Claim 14
See claim 2.  Desfossez/Hallin discloses the menu item and/or parameter relate to one or more of: information relating to user (Desfossez: par. 0021, the user may input patient data and patient data may be displayed) and device data; humidity such as level of humidification; treatment pressure (Desfossez: fig. 2, 54; par. 0034); ramp time (Desfossez: fig.  automatic ramp; wakefulness dependent pressure control (Desfossez: par. 0021 and 0033, pressure); temperature control; heated tube temperature; clock and time settings; an alarm with setting options for the alarm (Desfossez: par. 0021, alarm settings); screen brightness; leak 20such as mask leak and threshold for responding to mask leak (Desfossez: par. 0021, leak settings); notification relating to presence of peripherals such as USB or network connection; images relating to user feedback and vendor logos.  
Claim 16
Desfossez/Hallin discloses the display is configured for displaying two or more menu items at one time (Desfossez: fig. 2, 3A-3E).
Claim 20
Desfossez/Hallin discloses the breathing apparatus is a CPAP apparatus and the respiratory parameter is a CPAP parameter.  Desfossez teaches a breathing assistance system including a CPAP device (par. 0002, 0017 and 0028).
Claim 26 
See claim 1.  Desfossez/Hallin discloses the breathing apparatus comprises a blower and the user interface further comprises a power button for turning the blower on or off.  Desfossez teaches a control system 44 (fig. 1) may control the operations of a gas flow source 20; the gas flow source 20 has a motorized blower; control system 44 may control the operation (e.g., the motor speed and on/off control) of the blower.

Claims 2, 5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Desfossez et al (US 2010/0011307 A1), Hallin (US 2010/0211219), and Hill et al (US 2011/0164002 A1).
Claim 2
 Desfossez/Hallin does not specifically disclose the fourth button is additionally operable to 
cause the display to display a home screen or first menu item of the plurality of menu items.  However, Hill discloses a user interface for respiratory apparatus having a menu display and multiple buttons, a display for presenting and navigating parameters (par. 0005, 0040 and 0065-0071).  Hill teaches the device may have a home screen (par. 0078-0079, and 0084).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Desfossez/Hallin’s user interface to add Hill’s teaching of having a home screen because having a start screen or main screen is necessary or convenient for having icons representing desired or frequently used applications or functions, settings, etc. for easy and quick access.
Claim 5
See claim 2.  Desfossez teaches a user may be prompted to confirm a particular setting and/or parameter (par. 0037).  Desfossez/Hallin does not specifically disclose after operating the fourth button to confirm the parameter configuration, the display is configured to display a home screen or first menu item.  However, Hill teaches parameter adjustments may be confirmed by pressing a dial (par. 0082); and a home screen that is the default screen that is displayed when the device is in standby mode or run mode (par. 0083); and pressing once on a first push button control results in the information screen being displayed; and pressing a second time on the first push button control results in a return to the home screen (par. 0084-0085).
Claim 7
See claim 2.  Hallin teaches a Clear or Back button 42 for enabling going back on step in the menu to clear an input made, or to jump back to the initial display mode; and an OK button to confirm an  after operating the first button to reject the parameter configuration, the display displays a home screen/first menu item.  However, Hill teaches parameter adjustments may be confirmed by pressing a dial (par. 0082); and a home screen that is the default screen that is displayed when the device is in standby mode or run mode (par. 0083); and pressing once on a first push button control results in the information screen being displayed; and pressing a second time on the first push button control results in a return to the home screen (par. 0084-0085).
Claim 9
See claim 5. Desfossez/Hallin/Hill discloses after operating the second and/or third 
button, the first or the fourth button are operable to display the home screen or first menu item on the display.  Desfossez teaches a user may be prompted to confirm a particular setting and/or parameter (par. 0037).  Hill teaches parameter adjustments may be confirmed by pressing a dial (par. 0082); and a home screen that is the default screen that is displayed when the device is in standby mode or run mode (par. 0083); and pressing once on a first push button control results in the information screen being displayed; and pressing a second time on the first push button control results in a return to the home screen (par. 0084-0085).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Desfossez et al (US 2010/0011307 A1), Hallin (US 2010/0211219), and Gold (US 8,655,345).
As per Claim 15, see claim 1.  Desfossez/Hallin does not specifically disclose the display is for 25displaying a single menu item at one time.  However, Gold discloses a mobile device having a user interface for receiving inputs from a user (col. 1, lines 52-67-col. 2, lines 1-12).  Gold teaches the user interface enables interaction by a user to facilitate control of an object (col. 10, lines4-67); fig. 2, for .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Desfossez et al (US 2010/0011307 A1), Hallin (US 2010/0211219), and Matthews, III et al (US 5,677,708).
As per Claim 19, see claim 1.  Desfossez/Hallin does not disclose after sequentially cycling through and displaying the plurality of menu items, the first menu item is displayed again.  However, Matthews discloses a television display screen (fig. 5, #130) having a focus frame (#160) for directing the user’s attention to a particular item in a displayed list and also indicate that the user can select the item in the focus frame to perform a function; two arrow tabs, one (#162 and #164) which inform the user the list can be scrolled to the left and/or right, and after scrolling, previously hidden items are revealed (col. 14, lines 48-67; col. 15, lines 1-4); when the user scrolls the list in one direction, the first or last item in the list is displayed; the list wraps around such that the list item is immediately followed by the first item and the first item is followed by the last item, thus, the list can be thought of as being endless and continuous (figs. 5 and 6B; col. 16, lines 44-49; col. 14, lines 41-67).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Desfossez/Hallin’s user interface to include Matthews’ teaching of providing a circular menu to navigate a list of items because it allows a user to navigate to the end of a list of items without having to navigate back to the beginning of the list after selecting a desired item, which is convenient and saves time when navigating short lists of items.
Claims 21, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al (US 2012/0138058 A1), Hallin (US 2010/0211219), and Matthews, III et al (US 5,677,708).            
Claim 21
            Fu discloses a method of operating a breathing apparatus comprising a display for displaying menu items (par. 0002, a blower for generating a pressure differential, the blower can be used in a ventilator system, and in a positive airway pressure (PAP) device used for the delivery of respiratory therapy to a patient).  Fu teaches a wearable system has a display screen 594 for displaying a user interface for allowing adjustment of parameters for therapy; par. 0252; figs. 135-1 and 136, a remote control unit or keypad 593 includes a start/stop ventilation button 593(1), a menu selection button 593(2), an up/increase button 593(3), a down/decrease button 593(4), an OK/validate/accept button 593(5), a manual breath button 593(6), an audio pause button 593(7), alarm indicators 593(8), and a DC input connected indicator 593(9) (par. 0249).  
Fu does not specifically teach an operational interface consisting essentially of four separate buttons for operating the display and controlling the breathing apparatus via the display, each of the four separate button performing a distinct and consistent function.  However, Hallin discloses a tablet dispenser configured to receive a magazine adapted to contain a tablet and to release the tablet in a controlled way; the tablet dispenser has a control unit configured to monitor, send/receive tablet dispenser information to or from an external device (abstract; par. 0007-0010).  Hallin teaches the tablet dispenser has a button set 41 (fig. 4) comprising four buttons, one button that may function as an OK button 43 to confirm that a certain operation or setting should be performed; a Clear or Back button 42 for enabling going back one step in the menu, to clear an input made or to jump back to the initial display mode; one or more navigation buttons 44 and 45 for enabling navigation throughout the menu or for use to manually input parameters, characters, or numbers   
            Fu/Hallin discloses displaying a first menu item of a set of menu items (Fu: figures 135-1, 136; par. 0252, multiple selectable menu items are provided including a menu selection button 593).
           Fu teaches an up/increase button 593(3) and a down/decrease button 593(4) are provided to navigate a list up and down, wherein a next item will be displayed when the buttons are pressed by the user (fig. 136).  Fu/Hallin does not specifically disclose receiving input from a first button being pressed in order to sequentially cycle through the set of menu items, wherein the next menu item is selected when the first button is pressed, wherein the selected menu item is displayed.  However, Matthews discloses a television display screen (fig. 5, #130) having a focus frame (#160) for directing the user’s attention to a particular item in a displayed list and also indicate that the user can select the item in the focus frame to perform a function; two arrow tabs, one (#162 and #164) which inform the user the list can be scrolled to the left and/or right, and after scrolling, previously hidden items are revealed (col. 14, lines 48-67; col. 15, lines 1-4); when the user scrolls the list in one direction, the first or last item in the list is displayed; the list wraps around such that the list item is immediately followed by the first item and the first item is followed by the last item, thus, the list can be thought of as being endless and continuous (col. 16, lines 44-49).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify 
            Fu discloses receiving input from a second button being pressed to configure a parameter of the selected menu item and/or receiving input from a third button being pressed to configure the parameter of the selected menu item (figs. 135-1 and 136; par. 0252 and 0277, a user interface having a menu selection button 593(2) to accept a selection; and an OK/validate/accept button 593(3) to accept a modification). 
         Fu discloses receiving input from a fourth button being pressed to confirm the change of a parameter of the selected menu item, wherein the parameter is a respiratory parameter and/or other breathing apparatus parameter (par. 0249, a user interface is provided to allow the adjustment of the parameters for therapy; par. 0281, the user interface allows the setting, input and adjustment of patient details and therapy parameters; par. 0346, the user interface allows the control and setting of parameters for the ventilator system).
Fu/Hallin/Matthews discloses at least four buttons, a button for scrolling through options and/or parameters (Fu: fig. 136; par. 0252), a button for confirming a selection, and two buttons for modifying a selected parameter value (Fu: fig. 136, par. 0252, buttons 593(n) for modifying parameter values). 

Alternative rejection for Claim 21 in order to clarify the mapping and better understand the rejection.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Fu et al (US 2012/0138058 A1), Hallin (US 2010/0211219), and Matthews, III et al (US 5,677,708).            
Claim 21
            Fu discloses a method of operating a breathing apparatus comprising a display for displaying menu items (par. 0002, a blower for generating a pressure differential, the blower can be used in a ventilator system, and in a positive airway pressure (PAP) device used for the delivery of respiratory therapy to a patient).  Fu teaches a wearable system has a display screen 594 for displaying a user interface for allowing adjustment of parameters for therapy; par. 0252; figs. 135-1 and 136, a remote control unit or keypad 593 includes a start/stop ventilation button 593(1), a menu selection button 593(2), an up/increase button 593(3), a down/decrease button 593(4), an OK/validate/accept button 593(5), a manual breath button 593(6), an audio pause button 593(7), alarm indicators 593(8), and a DC input connected indicator 593(9) (par. 0249).  
Fu teaches a control device (fig. 136, #590) having an operational interface (fig. 136, display screen #594) and a plurality of buttons for manipulating a ventilator (par. 0252), each button can perform a distinct and consistent function, for example, the menu selection button 593(2) allows selection of a parameter, the up/increase button 593(3) and down/decrease button 593(4) allow changing parameters, and the OK/validate/accept button 593(5) allows accepting/confirming a changed parameter.  Fu does not specifically teach an operational interface consisting essentially of four separate buttons for operating the display and controlling the breathing apparatus via the display, each of the four separate button performing a distinct and consistent function.  However, Hallin discloses a tablet dispenser configured to receive a magazine adapted to contain a tablet and to release the tablet in a controlled way; the tablet dispenser has a control unit configured to monitor, send/receive tablet dispenser information to or from an external device (abstract; par. 0007-0010).  Hallin teaches the tablet dispenser has a button set 41 (fig. 4) comprising four buttons, one button that may function as an OK button 43 to confirm that a certain operation or setting should be Clear or Back button 42 for enabling going back one step in the menu, to clear an input made or to jump back to the initial display mode; navigation buttons 44 and 45  for enabling navigation throughout the menu or for use to manually input parameters, characters, or numbers (par. 0071, lines 13-16).  Hallin teaches exactly four buttons to control a tablet dispensing apparatus, and explains that any configuration of buttons may be used in the apparatus in order for a user or health care personnel to monitor or configure the tablet dispenser (par.0071, lines 24-27).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Desfossez’s user interface to include Hallin’s teaching of providing multiple buttons, such as four buttons, to configure parameters and to confirm changes to parameters, because it allows a user having minimal training to control a medical device and make any necessary adjustments to the parameters.  In short, the number of buttons to control a device are provided depending on how many selectable options will be provided to a user and how many buttons will be needed for interacting with the display and selecting desired options; the purpose of having a small number of buttons is to simplify interaction with the interface of the device.
            Fu/Hallin discloses displaying a first menu item of a set of menu items (Fu: figures 135-1, 136; par. 0252, multiple selectable menu items are provided such as a menu selection button, up/increase button, down/decrease button, and OK/validate/accept button).
           Fu teaches an up/increase button 593(3) and a down/decrease button 593(4) are provided to navigate a list up and down, wherein a next item will be displayed when the buttons are pressed by the user (fig. 136).  Fu explains that the key arrangement is only exemplary and other suitable buttons and button arrangements may be provided to the keypad (par. 0252).  Fu/Hallin does not specifically disclose receiving input from a first button being pressed in order to sequentially cycle through the set of menu items, wherein the next menu item is selected when the first button is pressed, wherein the selected menu item is displayed.  However, Matthews discloses a television display screen (fig. 5, #130) having a focus frame (#160) for directing the user’s attention to a particular item in a displayed list and also indicate that the user can select the item in the focus frame to perform a function; two arrow tabs, one (#162 and #164) which inform the user the list can be scrolled to the left and/or right, and after scrolling, previously hidden items are revealed (col. 14, lines 48-67; col. 15, lines 1-4); when the user scrolls the list in one direction, the first or last item in the list is displayed; the list wraps around such that the list item is immediately followed by the first item and the first item is followed by the last item, thus, the list can be thought of as being endless and continuous (col. 16, lines 44-49).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Fu/Hallin’s user interface to include Matthews’ teaching of providing a circular menu to navigate a list of items because it allows a user to navigate to the end of a list of items without having to navigate back to the beginning of the list after selecting a desired item, which is convenient and saves time when navigating short lists of items.
            Fu discloses receiving input from a second button being pressed to configure a parameter of the selected menu item and/or receiving input from a third button being pressed to configure the parameter of the selected menu item (figs. 135-1 and 136; par. 0252 and 0277, a user interface having a menu selection button 593(2) to accept a selection; and an OK/validate/accept button 593(3) to accept a modification). 
         Fu discloses receiving input from a fourth button being pressed to confirm the change of a parameter of the selected menu item, wherein the parameter is a respiratory parameter and/or other breathing apparatus parameter (par. 0249, a user interface is provided to allow the adjustment of the parameters for therapy; par. 0281, the user interface allows the setting, input and adjustment of patient details and therapy parameters; par. 0346, the user interface allows the control and setting of parameters for the ventilator system).
 button for scrolling through options and/or parameters (Fu: fig. 136; button 593(3) and 593(4); par. 0252; Hallin: fig. 4; par. 0071, navigation buttons 44 and 45 enable navigation), a button for confirming a selection (Fu: OK/validate/accept button 593(3); Hallin: fig. 4, par. 0071, “OK” button 43), and two buttons for modifying a selected parameter value (Fu: fig. 136, par. 0252, buttons 593(n) for modifying parameter values; Hallin: par. 0071; fig. 4, navigation buttons 44 and 45 enable navigation and manual input of parameters). 
Claim 24
See claim 1.  Fu/Hallin/Matthews discloses after sequentially cycling through and displaying each menu item of the set of menu items, displaying the first menu item.  Matthews discloses a system for displaying a list of items containing information wherein a menu may be displayed having items that are displayed in response to pressing a direction control; the active item in the menu is the item within the focus frame; and the items in the list are shifted one by one (figs. 5-6B; col. 14, lines 41-67); a focus frame having two directional arrow tabs (#162 and #164) for scrolling a list of items to the left and to the right, and when the user scrolls the list in one direction, the first or last item in the list is displayed; the list wraps around such that the list item is immediately followed by the first item and the first item is followed by the last item, thus, the list can be thought of as being endless and continuous (col. 16, lines 44-49).
Claim 25
Fu/Hallin/Matthews discloses the breathing apparatus is a CPAP apparatus and the respiratory parameter is a CPAP parameter.  Fu teaches a CPAP treatment (par. 0002), a CPAP version of a blower (figs. 19 and 22; par. 0361).


Claim  27 is rejected under 35 U.S.C. 103 as being unpatentable over Fu et al (US 2012/0138058 A1), Hallin (US 2010/0211219), Matthews, III et al (US 5,677,708), and Darby et al (US 2015/0157818 A1).
As per Claim 27, see claim 21.  Fu teaches a blower for generating a pressure differential, which may be used in a ventilator system, and in a positive airway pressure device for the delivery of respiratory therapy to a patient (par. 0002).  Fu/Hallin/Matthews does not specifically disclose the breathing apparatus comprises a blower and the user interface further comprises a power button for turning the blower on or off.  However, Darby discloses a respiratory device having a user operable control button 236 for the user interface, which may be configured to switch a blower unit on and off, and/or control one or more operational modes (fig. 36; par. 0264).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Fu/Hallin/Matthews’ user interface to include Darby’s teaching of providing a button to turn a blower on or off because the user is enabled to easily switch between the on and off state.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIOMARA L BAUTISTA whose telephone number is (571)272-4132.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XIOMARA L BAUTISTA/             Primary Examiner, Art Unit 2171                                                                                                                                                                                           

April 9, 2021